PER CURIAM:
En demanda interpuesta en el Tribunal de Distrito, doña Josefa Araújo viuda de Reglero, reclamó de la Sucesión de don Ricardo Reglero Rivero, compuesta por sus hijos don Ricardo, doña Olga y doña Carmen Re-glero’ y doña. Carmen Rita Cuevas viuda de Reglero, el pago d.e veinticinco mensualidades por las sumas de $21.56 cada una, comenzando en abril de 1956 hasta mayo de 1958, de conformidad, .con la obligación asumida en una escritura pú-blica por. él causante de dichos demandados. Estos fueron debidamente emplazados y no comparecieron a formular ale-gaciones Anotándose su rebeldía.
íi,’.A,- solicitud de la-demandante, acompañada de una de-claración jurada de la cantidad adeudada, el secretario del tribunal dictó sentencia en 24 de septiembre de 1958 en contra de los demandados por la suma reclamada. En vir-tud dé tina moción sobre aseguramiento de la sentencia, el Tribunal, dictó, en 2 de septiembre de 1959, la siguiente orden:’ :
“Vista' la anterior moción se declara la misma con lugar y en su consecuencia se ordena a la Secretaria para que expida ún mandamiento dirigido al Tesorero de la Universidad Inter-americana- de San Germán para que proceda a retener hasta el importe de la sentencia los sueldos devengados o que se deven-guen por la demandada Olga Reglero de Urrutia y los remita a la Secretariá de este Tribunal en donde serán consignados su-jetos a ulterior acción.”
Expedido y cumplimentado el correspondiente manda1 miento,'compareció la demandada doña Olga Reglero solici-tando medíante .moción, que .hasta nueva orden solamenté se descontase una cuarta párle de su. sueldo mensual hásta *887tanto tuviera oportunidad de atacar la validez dél embargo en su totalidad. El Tribunal así lo decretó en 11 de sep-tiembre de 1959. ■ '
En octubre 6 del mismo año 1959, dicha demandada ra-dicó una moción sobre nulidad de sentencia y levantamiento de embargo. Se opuso la demandante alegando que habían transcurrido más de seis (6) meses desde la fecha en que se dictó la sentencia y solicitó que se desestimara la moción de la demandada.
Por resolución de 29 de febrero de 1960 el Tribunal de Distrito resolvió: (1) que la sentencia dictada por el se-cretario del tribunal no era nula de su propia faz y que habiéndose radicado la moción sobre nulidad de sentencia un año diez días después de su registro, procedía desestimar dicha moción a tenor con lo dispuesto en la Regla 49.2 de Procedimiento Civil; y (2) que la orden de embargo debía modificarse en el sentido de que se retuviera solamente la cuarta parte del sueldo de la demandada y así modificada, que quedara en toda su fuerza y vigor. ■
La demandada apeló de dicha resolución para ante el Tribunal Superior. La demandante apelada solicitó la de-sestimación de la apelación alegando que no era apelable Ta resolución del Tribunal de Distrito. Se opuso la apelante y en 13 de junio de 1960, el Tribunal Superior dictó sen-tencia desestimando la apelación por ser frívola, ya . que el Tribunal de Distrito, no tenía facultad para dejar sin efecto la sentencia después de transcurridos seis meses desde el rér gistro de dicha sentencia. •'
' Expedimos un auto de certiorari para revisar dicha sen-tencia. ■ "
Cometió error el'Tribunal Superior al desestimar la ape-lación. En el recurso se plantearon dos cuestiones, a saber, (1) la nulidad de la sentencia dictada por el secretario del Tribunal de Distrito, y (2) la nulidad de la orden de embargo. 
*888Convenimos' en qne el Tribunal de Distrito carecía de •autoridad para dejar sin efecto la sentencia dictada por el •secretario por haberse radicado la moción a ese efecto des-pués de transcurridos seis meses desde que se registró dicha sentencia. En la demanda se reclamó una suma líquida, o liquidable mediante cómputo, o sean: 25 mensualidades por las sumas de $21.56 cada una. Los demandados no eran menores de edad, ni personas incapacitadas. A la solicitud de sentencia se acompañó una declaración jurada de la can-tidad adeudada. Por lo tanto, el secretario podía dictar la sentencia en rebeldía en contra de los demandados. Regla 45.2 de Procedimiento Civil. No surge de los autos que dicha sentencia sea nula. La moción para que se relevara a la demandada de los efectos de dicha sentencia debió pre-sentarse dentro de los seis meses de su registro, y no se hizo. Regla 49.2. No incurrió en error el Tribunal de Distrito al así resolverlo. Procedía por lo tanto, que el Tribunal Superior confirmara su resolución en ese aspecto. Sin embargo dicho Tribunal se limitó a desestimar el recurso por frívolo y no pasó sobre la cuestión de la nulidad del embargo. En cuanto a esta cuestión no entra en juego el impedimento de los seis meses de la Regla 49.2. Esto es así porque la orden dé embargo se dictó en septiembre de 1952 y su nulidad fue solicitada en el mismo mes de dicho año. Por otro lado el ataque contra la orden de embargo no era frívolo. Dicha ■orden disponía la retención de sueldos futuros, no devenga-dos. Por lo menos, la contención de la demandada encuen-tra apoyo en nuestra jurisprudencia. Agueros & Co. v. Heres, 50 D.P.R. 533; Rodríguez v. Fontes y Am. R.R. Co., Int., 51 D.P.R. 670.

En su consecuencia se dejará sin efecto la sentencia del ■ Tribunal Superior y se devolverá el caso para ulteriores pro-cedimientos.